Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The claims use the phrase A “and/or” B which requires a disclosure to fully show and describe the three versions used in the statement, A alone, B alone, and A and B combined together. In addition a reference is only required to disclose one of the versions. See MPEP 2173.05(h) and MPEP 2143.03

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “the at least one flap is pivotally held on the piece goods box” renders the claim indefinite since it unclear how the flap (which is part of the box) is held on the box. The preamble is directed to a piece good box, which means all the elements are considered to be part of box. It is suggested that the applicant claim a cabinet or housing that defines the at least one piece good chamber and it is this new element where the flap is pivotally attached to. To advance prosecution 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,802,991 to Brown in view of US Patent 1,993,477 to Gourley and US Patent 4,190,004 to Richardson. Brown teaches a piece good box. The piece goods box is composed at least one piece goods chamber (92) with a holder (78) for receiving at least one piece goods item. The holder is u-shaped with a transverse web (13) and two external legs (95) that are lateral, holding regions. The front side of the holder is covered by at least one flap (20,22) that pivots to create an open space in the horizontal direction as best seen in figure 1. The holder is displaceable along a rail system (46) in a horizontal direction via a spindle drive (11,12,24) from a storage position (Fig 4) and a transfer position (Fig 1). The free space is the space between the frame walls (95) that receives the container (drawer). The free space is accessible in the horizontal direction when the flap is opened. 
Brown does not expressly supports on the legs that support one piece good item. Gourley teaches a piece goods box. The piece goods box is composed at least one piece goods chamber (A) with a holder for receiving at least one piece goods item (15). The holder is u-shaped with a transverse web (14) and two external legs (13) that are lateral, holding regions. The holder is displaceable along a rail system in a horizontal direction as best seen in figure 1. The lateral holding regions (24,25) have a inclined top section as best seen in figure 1 and 2. The lower portion of the holding regions includes a horizontal flange that is considered to be the support structure that supports the piece goods item above. A free space is provided between the holding regions that is accessible in the horizontal and vertical direction. The free space provides space for the good items. At the time the invention was filled it would have been obvious for a person of ordinary skill in the art to modify the piece goods box of Brown by adding supports (horizontal flanges) to the external legs to help hold the container/goods item as taught by Gourley to allow the container to be more supported and easier to install. 
For further clarification regarding claims 5 and 6,  Due to the use of “and/or” as an alternative, the examiner considers that the incline is not required by a reference and therefore claims 5 and 6 are rejected by Brown in view of Gourley solely above, but in order to advance prosecution the examiner has still addressed the incline below. 
Brown and Gourley discloses every element as claimed and discussed above except inclined side of the holder. The examiner took OFFCIAL NOTICE in the office action mailed 7/24/2020 that it is well known in the art of drawers and holders to have incline either as tapered sides or chamfered edges for aesthetics and to reduce sharp corners. US Patent 3,200,983 to Walter, US Patent 3,582,174 to Riley, US Patent 3,890,024 to Noneman, US Patent 4,174,034 to Hoo, and US Patent 3,462,208 to Black are provided solely as direct evidence to support the well-known in the art statement.  At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the drawer/holder by adding chamfered edges to the side wall as is known in the art for aesthetics and reduce sharp corners/edges. 
Brown in view of Gourley does not expressly disclose the flap pivotally held by the housing of the box. Richardson teaches a piece good box comprising a frame/housing (20) defining the opening into a chamber. A holder (12) slides in and out of the chamber. A flap (22) opens and closes the opening and is pivotally attached to the frame via the hinge (24). The flap is also pivotally connected to holder via the roller/link arm (28). At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the flap hinge mechanism of Brown in view of Gourley by hinging the flap above the holder as taught by Richardson as a functional equivalent alternative door for a transaction drawer.




Response to Arguments
Applicant’s arguments filed 1/18/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Due to the addition of the 112 rejection that should have been added in the previous office action this action is made non-final. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/Examiner, Art Unit 3637